Citation Nr: 0021731	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-42 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as chronic pain as secondary to a service connected 
right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1. Service connection has been established for the veteran's 
right foot disability.

2.  The veteran has been diagnosed with chronic low back 
pain. 

3. Competent medical evidence links the veteran's low back 
pain to his right foot 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for low back 
pain is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service connected right foot 
injury has led to his back problem in that his gait is 
altered, putting pressure on his low back.  Therefore, he 
argues that service connection for his low back pain should 
be established as secondary to the service connected right 
foot disability.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

The Board observes that where a disability is proximately due 
to or the result of a service-connected disease or injury, it 
also will be considered service connected. When service 
connection is thus established for a secondary disorder, the 
secondary disorder shall be considered a part of the original 
disorder.  38 C.F.R. § 3.310 (1998).  Claims of secondary 
service connection must also be well grounded.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for secondary service connection under 
section 3.310 must satisfy three criteria.  First, there must 
be a medical diagnosis of a current disability.  Second, 
there must be medical, or in some circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury.  Finally, there must be medical evidence of a nexus 
between the service connected disability and the current 
disability.  Epps, 126 F.3d at 1464.

The Board observes that the veteran has been diagnosed with 
low back pain by private and VA physicians.  Private and VA 
medical evidence also suggests a link between the right foot 
disability and service.  Specifically, the Board points to 
the assessment of Joseph K. Newcomer, M. D. in January 1999 
that the veteran had possible neuroma of the right forfoot 
causing an altered gain with ensuing low back pain.  The 
Board also notes that the RO sought an additional VA 
examination after receiving the statement from Dr. Newcomer.  
In September 1999, a VA examiner diagnosed the veteran with 
"chronic low back pain, likely, if not secondary to, his 
gait because of foot pain."

This evidence serves to well ground the veteran's claim.  
However, the evidence does not reflect the diagnosis of a 
chronic back disability other than chronic pain.  Pain is 
generally a symptom or manifestation of a disability, 
although it occasionally has been diagnosed as the 
disability.  The REMAND thus follows.

ORDER

The claim of entitlement to service connection for low back 
pain is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
low back disorder claimed as chronic pain is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


1.  The veteran should be afforded a VA 
orthopedic examination to clarify the 
diagnosis and etiology of the veteran's 
low back condition manifested by pain.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
is to provide an an opinion as to whether 
it is at least as likely as not that the 
veteran has a low back disability due the 
service connected right foot disorder 
classified as fracture or injury to the 
area of the second metatarsal of the 
right foot.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on the additional evidence received.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.


The purpose of this REMAND is to obtain additional 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 




